ORDER

PER CURIAM.
Pursuant to a plea agreement, Charles Richardson pled guilty to eighteen criminal counts including counts of forcible rape, statutory rape, forcible sodomy, statutory sodomy, armed criminal action, sexual abuse, and second degree child molestation. He now appeals the denial of his 24.035 motion and seeks to vacate the convictions for the statutory sex crimes that he alleges are duplicative of the convictions for the forcible sex crimes.1 As each act charged constitutes a separate crime, the charges do not implicate double jeopardy. The trial court’s judgment is affirmed. Rule 84.16(b).

. Richardson’s appeal only addresses the convictions for forcible sex acts and statutory sex acts. He does not raise any point of error with regard to the convictions for armed criminal action.